Exhibit 10.26

 

PENNYMAC FINANCIAL SERVICES, INC.

 2013 EQUITY INCENTIVE PLAN

 

RESTRICTED STOCK UNIT SUBJECT TO PERFORMANCE COMPONENTS

AWARD AGREEMENT

 

THIS AGREEMENT is dated as of February 26, 2020, between PennyMac Financial
Services, Inc., a corporation organized under the laws of the State of Delaware
(the “Company”), and the individual identified in the table below (the
“Recipient”).

 

Recipient

 

 

 

Grant Date

February 26, 2020

 

 

Number of RSUs Subject to

 

Performance Components

 

 

 

Performance Period

January 1, 2020 – December 31, 2022

 

1.         Grant of Restricted Stock Units.  Subject to the terms and conditions
of this Award Agreement and the Company’s 2013 Equity Incentive Plan, as the
same may be amended, modified, supplemented or interpreted from time to time
(the “Plan”),  including without limitation the vesting provisions set forth in
Section 2, the Company hereby grants to the Recipient, with effect as of the
Grant Date specified above, the above indicated number of restricted stock units
(the “RSUs”) to obtain for each RSU that is subject to vesting based on the
satisfaction of performance components, one fully paid and nonassessable share
of Common Stock, par value $0.0001 per share, in the Company (the “Stock”) if
(a) the Variance to Target is 0% for performance components 1 and  2, and (b)
the Rating is 4 for performance component 3, all as set forth on Exhibit A
attached hereto, or such greater number (up to a maximum of 1.875 shares of
Stock) or lesser number as is obtained by applying the sliding scale percentage
factors that are to be applied to the various performance components as set
forth on such Exhibit A.

 

2.         Vesting and Settlement.

 

2.1       The RSUs subject to vesting based on satisfaction of performance
components are subject to cumulative achievement of goals based on the following
performance components:  (1) the Company’s Return on Equity, (2) the Company’s
Leverage Ratio, and (3) the Recipient’s Individual Effectiveness, in the amounts
and each as further described in Exhibit A attached hereto.  The RSUs subject to
vesting based on satisfaction of performance components shall vest in a lump sum
on the date the Committee determines that the goals based on the performance
components have been satisfied,  subject to the Recipient’s continued service
through such date. The Recipient’s satisfaction of goals based on performance
components shall be determined by the Committee in its sole discretion.  The
shares of Stock earned as such RSUs vest will be transferred or issued to the
Recipient (or his or her estate, in the event of his or her death) promptly
after they vest, but in any event not later than the 15th day of the third month
following the end of the calendar year in which such RSUs become vested. 
Notwithstanding anything to the contrary in this Agreement, if any settlement of
RSUs would otherwise result in the issuance of a fractional share to the
Recipient after aggregating all shares and fractional shares to be issued to the

 








Recipient in connection with such settlement, then any such final fractional
share shall be eliminated and the Company shall pay to the Recipient, in lieu
thereof, cash in an amount equal to (i) the average closing price of a share of
Stock during the 10 most recent trading days prior to the date of issuance of
the other shares issued in settlement of such RSU, multiplied by (ii) such
fractional amount.

 

2.2       Until the RSUs vest and are issued pursuant to the terms of this Award
Agreement, the Recipient shall have no voting or other ownership rights in the
Company arising from the award of RSUs under this Agreement prior to the
delivery of the shares of Stock upon the vesting of the RSUs underlying the
award and delivery of the shares of Stock in settlement thereof.

 

2.3       If cash dividends are declared by the Company’s Board of Directors on
the Stock on or after the Grant Date and prior to the settlement of the RSU,
cash dividend equivalents (the “Dividend Equivalents”) shall accrue on the
shares of Stock underlying RSUs, which Dividend Equivalents shall be subject to
vesting and forfeiture on the same terms and conditions as the underlying RSUs.
Such Dividend Equivalents will be in an amount of cash per RSU equal to the cash
dividend paid with respect to a share of outstanding Stock and shall accrue to
the Recipient on the record date of the applicable dividend. The Dividend
Equivalents accrued prior to the settlement date of each RSU will be paid to the
Recipient with respect to all vested RSUs as soon as administratively feasible
after each settlement date (but in any event not later than the 15th day of the
third month following the end of the calendar year in which such RSUs become
vested). The Dividend Equivalents accrued on shares of Stock underlying RSUs
that do not vest and are forfeited shall be automatically forfeited without
notice for no consideration on the date such RSU is forfeited.

 

2.4       The Recipient’s name shall be entered as the stockholder of record on
the books and records of the transfer agent for the Company with respect to the
Stock issuable pursuant to Section 2.1 only upon compliance to the satisfaction
of the Committee with all requirements under applicable laws or regulations in
connection with such issuance and with the requirements of this Agreement and of
the Plan.  The determination of the Committee as to such compliance shall be
final and binding on the Recipient.  Notwithstanding anything to the contrary in
this Agreement, no Stock shall be issued in settlement of vested RSUs if the
issuance of such shares would constitute a violation of any applicable federal
or state securities law or other law or regulation.  As a condition to the
issuance of Stock to the Recipient pursuant to Section 2.1, the Company may
require the Recipient to make any representation or warranty to the Company at
the time vested Stock becomes issuable to the Recipient as in the opinion of
legal counsel for the Company may be required by any applicable law or
regulation, including the execution and delivery of an appropriate
representation statement.  Accordingly, the stock certificates for the Stock
issued pursuant to this Award may bear appropriate legends restricting the
transfer of the Stock.

 

3.         Effect of Termination.   Unless otherwise expressly provided herein,
no RSUs shall vest following the date (the Recipient’s “Termination Date”),
reasonably fixed and determined by the Committee, of the voluntary or
involuntary termination of the Recipient’s employment or other association with
all of the Company and its Affiliates, for any or no reason whatsoever;
provided, however, that military or sick leave shall not be deemed a termination
of employment or other association, if it does not exceed the longer of 90 days
or the period during which the Recipient’s reemployment rights, if any, are
guaranteed by statute or by contract.  As of the Recipient’s Termination Date,
unless otherwise expressly provided herein,  all of the then unvested RSUs and
the corresponding Dividend Equivalents shall be forfeited by the Recipient or
any transferee.

 





2




3.1       Termination of Employment Due to Retirement. Prior to the vesting and
settlement of the RSUs, (i) if the Recipient’s employment or other association
with the Company is terminated due to Retirement (as defined below) and the
Company does not have grounds to terminate Recipient’s employment or other
association with the Company for cause,  and (ii) provided the Recipient has
executed and continues to comply with the terms of an agreement not to provide
services as an employee, director, consultant, agent, or otherwise, to any of
the Company’s direct competitors for a period of two (2) years from the date of
Retirement (the “Retirement Date”),  then the Recipient’s RSUs shall continue to
vest after the date of Retirement Date in accordance with the original terms of
such RSUs. Notwithstanding the foregoing, (i) if the Retirement Date occurs
during the nine-month period immediately following the Grant Date, then all of
the RSUs and the corresponding Dividend Equivalents shall be forfeited;  and
(ii) if the Retirement Date occurs during the three-month period prior to the
first anniversary of the Grant Date, then the Recipient shall be eligible to
earn a number of shares of Stock in the manner and as provided in Section 2
above (pro-rated based on (A) the number of full months of the Recipient’s
employment from the beginning of the performance period through the Retirement
Date divided by (B) the total number of months in the performance period) and
the remaining RSUs and the corresponding Dividend Equivalents shall be
forfeited.  “Retirement” shall mean voluntary termination of employment after
the age of sixty (60) with at least ten (10) years of combined service to the
Company and/or any of its subsidiaries; provided, however, that if the Recipient
elects to terminate employment in connection with a Retirement, the Recipient
must provide the Company with a minimum of (x) six (6) months prior written
notice of such Retirement if such Recipient’s title is at the senior vice
president level and above, or (y) three (3) months prior written notice of such
Retirement if such Recipient’s title is at the first vice president level and
below.

 

3.2       Termination of Employment Due to Death. If, prior to vesting and
settlement of the RSUs, the Recipient’s employment or other association with the
Company is terminated due to his/her death and the Company does not have grounds
to terminate Recipient’s employment or other association with the Company for
cause,  then the Recipient’s RSUs shall vest and be settled in a number of
shares of Stock based on the Company’s cumulative performance achievement during
the performance period and through the most recent fiscal quarter end and not to
exceed 100% payout if such termination due to death occurs prior to the end of
the performance period (pro-rated based on (A) the number of full months of the
Recipient’s employment from the beginning of the performance period through the
date of termination due to death divided by (B) the total number of months in
the performance period);  provided, however, that if the Recipient’s termination
due to death occurs during the one-month period following the Grant Date, the
RSUs and the corresponding Dividend Equivalents shall be forfeited.

 

3.3       Termination of Employment Due to Disability.  If, prior to vesting and
settlement of the RSUs, the Recipient’s employment or other association with the
Company is terminated due to his/her Disability (as defined below) and the
Company does not have grounds to terminate Recipient’s employment or other
association with the Company for cause, then the Recipient’s RSUs shall vest and
be settled in the manner and as provided in Section 2 with achievement not to
exceed 100% payout if such termination due to Disability occurs prior to the end
of the performance period (pro-rated based on (A) the number of full months of
the Recipient’s employment from the beginning of the performance period through
the date of termination due to Disability divided by (B) the total number of
months in the performance period) and the remaining RSUs and the corresponding
Dividend Equivalents shall be forfeited;  provided, however, that if the
Recipient’s termination due to Disability occurs during the one-month period
following the Grant





3




Date, all of the RSUs and the corresponding Dividend Equivalents shall be
forfeited. “Disability” shall mean the inability to engage in any substantial
gainful occupation to which the relevant individual is suited by education,
training or experience, by reason of any medically determinable physical or
mental impairment, which condition can be expected to result in death or
otherwise continue for a period of not less than twelve (12) consecutive months.

 

4.         Restrictions on Transfer.  The RSUs (including, without limitation,
the corresponding Dividend Equivalents) may not be assigned or transferred (by
operation of law or otherwise) except by will or the laws of descent and
distribution.

 

5.         Withholding Obligations.

 

5.1       At the time Recipient becomes entitled to receive a distribution of
shares of Stock upon vesting of RSUs, Recipient authorizes the delivery of the
shares of Stock to the Company’s designated broker with instructions to (i) sell
shares of Stock sufficient to satisfy the applicable withholding taxes which
arise in connection with such distribution, and (ii) remit the proceeds of such
sale to the Company. In the event the sale proceeds are insufficient to fully
satisfy the applicable withholding taxes, Recipient authorizes withholding from
payroll and any other amounts payable to Recipient, in the same calendar year,
and otherwise agrees to make adequate provision through the submission of cash,
a check or its equivalent for any sums required to satisfy the applicable
withholding taxes.

 

Recipient is not aware of any material nonpublic information with respect to the
Company or any securities of the Company, is not subject to any legal,
regulatory or contractual restriction that would prevent the designated broker
from conducting sales as provided herein, does not have, and will not attempt to
exercise, authority, influence or control over any sales of shares of Stock
effected pursuant to this Section 5.1, and is entering into this Section 5.1 of
the Award Agreement in good faith and not as part of a plan or scheme to evade
compliance with the requirements of Rule 10b5-1 under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”) (regarding trading of the Company’s
securities on the basis of material nonpublic information). It is the intent of
the parties that this Section 5.1 comply with the requirements of Rule
10b5-1(c)(1)(i)(B) under the Exchange Act, and the Award Agreement will be
interpreted to comply with the requirements of Rule 10b5-1(c) under the Exchange
Act.

 

5.2       Unless the withholding tax obligations of the Company and/or any
Affiliate thereof are satisfied, the Company shall have no obligation to deliver
any shares of Stock on the Recipient’s behalf upon vesting of RSUs or make any
cash payments for settlement of Dividend Equivalents.

 





4




6.         Miscellaneous.

 

6.1       No Special Service Rights.  Nothing contained in this Award Agreement
shall confer upon the Recipient any right with respect to the continuation of
his or her employment or other association with the Company (or any Affiliate),
or interfere in any way with the right of the Company (or any Affiliate),
subject to the terms of any separate employment or consulting agreement or
provision of law or corporate articles or by-laws to the contrary, at any time
to terminate such employment or consulting agreement or to increase or decrease,
or otherwise adjust, the other terms and conditions of the Recipient’s
employment or other association with the Company and its Affiliates.

 

6.2       Entire Agreement; Counterparts.  This Award Agreement, including the
Plan, constitute the entire agreement of the parties with respect to the subject
matter hereof.  This Award Agreement may be executed in any number of
counterparts, each of which shall be an original and all of which, taken
together, shall constitute one and the same instrument.  In making proof of this
Award Agreement it shall not be necessary to produce or account for more than
one such counterpart.

 

6.3       Tax Consequences.    The Company makes no representation or warranty
as to the tax treatment to the Recipient of receipt of these RSUs or the
corresponding Dividend Equivalents, and does not warrant to the Recipient that
all compensation paid or delivered to him or her for his or her services will be
exempt from, or paid in compliance with, Section 409A of the Internal Revenue
Code of 1986, as amended, and the Treasury Regulations promulgated thereunder. 
The Recipient should rely on his or her own tax advisors for all such advice.

 

6.4       Community Property.  To the extent the Recipient resides in a
jurisdiction in which community property rules apply, without prejudice to the
actual rights of the spouses as between each other, for all purposes of this
Award Agreement, the Recipient shall be treated as agent and attorney-in-fact
for that interest held or claimed by the Recipient’s spouse with respect to
these RSUs and the parties hereto shall act in all matters as if the Recipient
was the sole owner of these RSUs.  This appointment is coupled with an interest
and is irrevocable.

 

7.         Receipt of Plan.  The RSUs and the corresponding Dividend Equivalents
were awarded under the Plan, to which this Award Agreement is subject in all
respects, including without limitation the adjustment and tax withholding
provisions therein.  All capitalized terms used in this Award Agreement and not
otherwise defined shall have the meanings ascribed thereto in the Plan. The
Recipient has reviewed and understands the Plan and this Award Agreement in
their entirety, and has had an opportunity to obtain the advice of counsel prior
to executing this Award Agreement.  The Recipient hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions arising under the Plan or this Award Agreement.

 

IN WITNESS WHEREOF,  the Recipient and the Company have entered into this Award
Agreement as of the Grant Date.

 

PENNYMAC FINANCIAL SERVICES, INC.

 

 



5




EXHIBIT A

 

PFSI 2013 Equity Incentive Plan Performance Objectives 2020

 

Award
Components

Component

Comments

Target

% of Total

1.  PFSI Return on

    Equity (ROE)

ROE is the amount of net income returned as an annualized percentage of average
month-end equity. ROE measures a company's profitability by revealing how much
profit a company generates with the money equity holders have invested,
including profits retained by the company.  ROE = Net Income ÷ Average Month-End
Equity ÷ Years in Measurement Period.  The performance measurement period will
be 01.01.20 - 12.31.22. 

15.0%
cumulative,
annualized ROE

100%

2. PFSI Leverage Ratio

Leverage Ratio is the average of the ratio at the end of each month of the
performance measurement period of the amount of (a) total recourse indebtedness
outstanding to (b) total equity.

3.5x

Multiplier

 3.  Individual
     Effectiveness

 

Award “modifier” based on individual overall achievement of goals for the three
grant period years.

4
Exceeds Expectations

Multiplier

 

 

 

 

 

 

Pay-Out Scale
for
Component 1

Achievement

Factor

 

20.0%

150%

17.5%

125%

15.0%

100%

12.5%

75%

10.0%

50%

<10.0%

0%

 

 

 

 

 

 

Multiplier Scale
for
Component 2

Rating

Factor

 

<=1x

125%

3.5x

100%

>=5x

66%

 

 

 

 

 

 

Multiplier Scale
for
Component 3

Rating

Factor

Description

4

100%

Exceeds Expectations

3

80%

Meets Expectations

2

60%

Needs Improvement

1

0%

Unsatisfactory

 

 

